DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 6-9, 11, 12 and 14-20 are amended. 
Claims 2-5, 10 and 13 have been previously presented.

Examiner’s Amendment
An examiner’s amendment to the abstract has been submitted with this office action to correct a typographical error. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claim 1, though Kopelman et al.(US Patent 6,664,986) teaches providing a three-dimensional model of a denture model within an interactive interface (col. 3 lines 15-36) Kopelman et al. fails to teach providing a first digital three-dimensional denture part model in a starting state, wherein the first denture part model defines denture part-specific delimiting surfaces of the denture part which define a denture part geometry, wherein the first denture part model, in the starting state, has a denture part geometry in the form of a starting geometry, providing one or more geometric adaptation criteria defined using the patient-specific delimiting surfaces, which criteria must be satisfied by the denture part-specific delimiting surfaces during the course of a patient-individualised adaptation of the denture part geometry to the patient situation geometry, adapting the denture part geometry of the first denture part model to the patient situation geometry of the patient situation model in a patient-individualised manner, wherein the patient-individualised adaptation process comprises arranging the first denture part model in a starting position provided by the patient situation model for the denture part, wherein the patient-individualised adaptation process also comprises repeatedly interactively making user-defined changes to the arranged first denture part model, wherein the first denture part model dynamically passes through a sequence of intermediate states during the course of each of the user-defined changes until a change state resulting from each user-defined change is reached, wherein, for each of the corresponding intermediate states and also the resulting change state, a state-specific state geometry of the first denture2Appl. No. 17/436995Reply to Office Action of April 13, 2022 part model is automatically calculated from the starting geometry of the first denture part model whilst satisfying the geometric adaptation criteria, wherein each of the user-defined changes is displayed by means of a graphical user surface on a display device , wherein each display of a user-defined change comprises a display of the first denture part model dynamically passing through the relevant sequence of intermediate states until the corresponding change state has been reached, with the relevant state-specific state geometries calculated for this, using a change geometry resulting from the patient-individualised adaptation of the first denture part model to provide a patient-individualised denture part geometry for the production of the patient-individualised denture part. Therefore claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 07/05/22, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection of claim 18, and the 35 U.S.C. 112(b) rejection of claims 1-20, have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The prior art patents and publications on the attached PTO-892 form pertain to computer implemented modeling of a patient’s denture part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649